DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on September 24, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 -3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terui et al. (US 20140360767 A1; Terui).
Regarding claim 1, Terui discloses a semiconductor device comprising: a first set of alternating patterned conducting (Fig. 2, 36c; ¶63) and insulating layers (Fig. 2, B1; ¶63); and an embedded multi-die interconnect bridge (Fig. 2, 10; ¶73) disposed on an uppermost layer (Fig. 2, 33a; ¶62) of the first set of layers, the bridge comprising ultra-fine line-space (uFLS) contacts (¶73); and die (Fig. 2, 50/51; ¶61) electrically connected to each other through the bridge, the die comprising contacts having at most about a 40 mm center-to-center pitch (space is 1.mu.m;¶73).  

Regarding claim 2, Terui discloses the semiconductor device of claim 1, further comprising: a monolithic core (Fig. 2, 20; ¶62), the first set of layers (Fig. 2, B1; ¶63) disposed on a front side of the core.  
Regarding claim 3, Terui discloses he semiconductor device of claim 2, further comprising: a second set  (Fig. 2, B2; ¶63) of alternating patterned conducting and insulating layers disposed on a back side of the core (Fig. 2, 20; ¶62), a conducting layer of the first  (Fig. 2, B1; ¶63) and second sets of alternating patterned conducting and insulating layers connected through vias  (Fig. 2, 23; ¶62) in the core, the first and second set of alternating patterned conducting and insulating layers comprising layers (Fig. 2, 31a/31b 15 mm ; ¶83) of thicknesses between about 10-30 mm.  
Regarding claim 8, Terui discloses he semiconductor device of claim 1, further comprising: die comprising contacts (Fig. 2, 50/51; ¶61) having at most about a 40 mm center-to-center pitch and connected electrically connected to each other through the bridge (Fig. 2, 10; ¶73) and through at least one uFLS layer of the conductive layers on which the bridge is disposed.  
Regarding claim 9, Terui discloses he semiconductor device of claim 1, wherein: the conducting layers comprise copper (Fig. 2, 36c; ¶63,¶82) and the insulating layers comprise an Ajinomoto build-up film (ABF) layer (Fig. 2, B1; ¶63,¶70). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terui et al. (US 20140360767 A1; Terui) in view of Hu et al. (US 20140299999 A1 Hu).
Regarding claim 4, Terui discloses he semiconductor device of claim 1, further comprising: conductive pillars (Fig. 2,36c penetrating 33a ; ¶63) surrounding the bridge (Fig. 2, 10; ¶73), …and a lateral insulating layer (Fig. 2, 33a does not have to be a different layer; ¶63) disposed between the bridge and the conductive 
Terui is silent on the conductive pillars having a same height as the bridge of about 40-60 m,
Terui discloses pillars that extend from the bottom surface of the bridge to the top surface of the insulation layer. 
Hu discloses a bridge structure where the bridge has a height of 45m or less (Fig.1, 108; ¶60), where the interconnect has a pillar portion (Fig. 1, 103a; ¶60) that terminates at the same height as the bridge. Terui would only need to adjust the size of the bridge to match the height of the pillar.
While, Hu does not expressly teaches the range of about 40-60 m some of its value ” 45m or less”  fall within the claim range of about 40-60 m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “45m or less”, as disclosed in prior art, to arrive at the recited limitation. Also, such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
	The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
	The most relevant prior art cited in this rejection as Terui discloses a solder resist adjacent to the bridge but is silent on the limitations below.
	Regarding claim 5, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "a first insulating layer adjacent to the bridge and the conductive pillars and having vias disposed therein, and a first conducting layer adjacent to the first insulating layer contacting the contacts   on the  bridge and the pillars and comprising uFLS traces”, as recited in Claim 5, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816